DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an after final amendment filed 5/24/2021.
Claims 21, 22, 24-31, 33, 34, 57-60 and 63-70 are pending. Claims 57-60 are withdrawn as directed to non-elected subject matter. The election was made with traverse. 
The application is a 371 filing of PCT/AU2016/050320 filed 5/4/2016 which claims priority to AU2015901677 filed in Australia on 5/8/2015. The foreign document was filed in English and the certified copy in the file. 

Information Disclosure Statement
An IDS filed 2/25/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The document listed as a Search reports has been considered but has been crossed off of the Form 1449. 

Election/Restrictions
Claims 21, 22, 24-31, 33, 34 and 63-70 are found allowable. The restriction requirement between Groups I and II, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of as set forth in the Office action mailed on 2/27/2020 and restated in the office action mailed 5/12/2020 is withdrawn.  Claims 57-60, directed to a method of using the allowed claims is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Malen on 6/18/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 58 and 60.

Claim 27. (Currently amended) The vector of claim 22, wherein the 5' ITR or the 3' ITR comprises a sequence having at least 90% sequence identity to the AAV2 ITR comprising [[a]] the nucleotide sequence of SEQ ID NO:24, 25 or 32.

Claim 30.    (Currently Amended) The vector of claim 29, wherein the heterologous coding sequence encodes a peptide, a polypeptide, or a polynucleotide.

Claim 57.	(Currently amended)  A method for expressing [[a]] the heterologous coding sequence of claim 29, comprising introducing directly into a host cell the vector of claim 29, wherein the host cell mediates the expression of the heterologous coding sequence of claim 29.

Claim 59.	(Currently amended)  A method for expressing [[a]] the heterologous coding sequence of claim 34, comprising introducing directly into a host cell the recombinant AAV of claim 34, wherein the host cell mediates the expression of the heterologous coding sequence of claim 34.

Claim 66.    (Currently amended) The vector of claim 24, wherein the 5' ITR or the 3' ITR comprises a sequence having at least 90% sequence identity to the AAV2 ITR comprising [[a]] the  nucleotide sequence of SEQ ID NO:24, 25 or 32.

Claim 69.    (Currently Amended) The vector of claim 68, wherein the heterologous coding sequence encodes a peptide, a polypeptide, or a polynucleotide.
Conclusion
The above amendments were made for the following reasons. In claims 27 and 66, reference is made to the complete nucleotide sequence of SEQ ID NO:s 24, 25 or 32. In claims 30 and 69, articles were added for completeness. Finally, rejoined claims 57 and 59 were amended to place them in condition for allowance.  
The claims are renumbered in the following order: 22, 21, 25, 26, 27, 28, 29, 30, 31, 24, , 64, 65, 66, 63, 67, 68, 69, 70, 33, 34, 59. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633